           Case 1:18-cv-10225-MLW Document 327 Filed 08/02/19 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                  DISTRICT OF MASSACHUSETTS


    LILIAN PAHOLA CALDERON JIMENEZ
    and LUIS GORDILLO, et al.,

    Individually and on behalf of all others
    similarly situated,
                                                                         No. 1:18-cv-10225-MLW
                   Plaintiff-Petitioners,

           v.

    KEVIN K. McALEENAN, et al.,

                   Defendants-Respondents.


                      DECLARATION OF CLASS MEMBER REGARDING
                          MOTION FOR ORDER TO SHOW CAUSE

          Petitioners submit the attached Declaration in response to Respondents’ contention that

conducting Post Order Custody Reviews prior to the deadline provided for submission of

documents is consistent with 8 C.F.R. 241.4(h)(2). Dkt. No. 305.1

          Respectfully submitted this 2nd day of August, 2019.



                                                              /s/ Shirley Cantin

    Matthew R. Segal (BBO # 654489)                           Kevin S. Prussia (BBO # 666813)
    Adriana Lafaille (BBO # 680210)                           Michaela P. Sewall (BBO # 683182)
    AMERICAN CIVIL LIBERTIES UNION                            Shirley X. Li Cantin (BBO # 675377)
    FOUNDATION OF MASSACHUSETTS, INC.                         Jonathan A. Cox (BBO # 687810)
    211 Congress Street                                       Colleen M. McCullough (BBO # 696455)
    Boston, MA 02110                                          Matthew W. Costello (BBO # 696384)
    (617) 482-3170                                            WILMER CUTLER PICKERING
                                                                HALE AND DORR LLP
    Kathleen M. Gillespie (BBO # 661315)                      60 State Street

1
  Petitioners do not intend to file a sealed declaration; however, if the Court would prefer a sealed copy to be
included in the record, Petitioners will provide the Court with such a copy at the hearing scheduled for August 2,
2019.


                                                          1
        Case 1:18-cv-10225-MLW Document 327 Filed 08/02/19 Page 2 of 2



Attorney at Law                                     Boston, MA 02109
6 White Pine Lane                                   Telephone: (617) 526-6000
Lexington, MA 02421                                 Facsimile: (617) 526-5000
(339) 970-9283                                      kevin.prussia@wilmerhale.com
                                                    michaela.sewall@wilmerhale.com
                                                    shirley.cantin@wilmerhale.com
                                                    jonathan.cox@wilmerhale.com
                                                    colleen.mccullough@wilmerhale.com
                                                    matthew.costello@wilmerhale.com

                                                    Counsel for Petitioners




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 2, 2019, a true copy of the foregoing will be electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing (NEF).

                                                      /s/ Shirley Cantin
                                                      Shirley Cantin




                                                2
